Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 15, 2021, claims 1-5, 7-9, and 11-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed July 15, 2021 through July 28, 2021 have been 

considered.


Claim Objections

 	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 17375817 [‘817]. Although the of the following reasons.

Present Application 
Co-pending Application 
1. (Currently amended) An apparatus comprising: a memory array comprising a wordline and a plurality of counter memory cells, wherein the counter memory cells are configured to store a number of accesses to the wordline; a refresh address control circuit configured to determine if the wordline is an aggressor word line based on the number of accesses, and if the wordline is identified as an aggressor wordline, the refresh address control circuit further configured to generate a targeted refresh address for a wordline that is different than the aggressor wordline.







2. The apparatus of claim 1, wherein the at least one of the plurality of memory devices further comprises a refresh address generator configured to generate at least one refresh address based, at least in part, on the current row address latched by the aggressor row trigger.
7. (Currently amended) The apparatus of claim 1 
4. The apparatus of claim 2, wherein the at least one refresh address corresponds to a victim word line of an aggressor word line associated with the current row address.

As can be seen from the above table, claim 1 is similar to claim 2 of co-pending 

patent application, in that, both relies on the identification of an aggressor wordline in order to refresh.  

It is noted that application of a row is inherently related to a wordline.

	With respect to claim 7, claim 7 is similar to claim 4 of co-pending patent application, in that, 

both refreshes victim word line associated with the targeted refresh word line.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct 

claims have not in fact been patented.




Allowable   Subject   Matter

 	Claims 8, 9 and 11-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, a counter circuit configured to receive the number accesses from the counter memory cells and update the number of accesses on a comparison of the number of accesses to a threshold.

-with respect to claim 8, a refresh control circuit configured to determine if a received row address is associated with an aggressor wordline based on the number, and further configured to refresh a victim wordline associated with a row address different than the received row address if the received row address is determined to be associated with the aggressor wordline.
-with respect to claim 14, updating a count value stored in counter memory cells of the memory array responsive to receiving the row address; determining if the word line is an aggressor word line based on the count value; and refreshing another word line of the memory array if the word line is determined to be an aggressor word line.
-with respect to claim 18, updating a count value stored in counter memory cells of the memory array responsive to receiving the row address; determining if the word line is an aggressor word line based on the count value; identifying a victim word line based on the word line if the word line is determined to be an aggressor word line; and refreshing the victim word line.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 12, 2021